     Case 20-10752-abl      Doc 104     Entered 11/23/20 09:49:23      Page 1 of 6



     James Patrick Shea, Esq.
 1   Nevada Bar No. 405
     Bart K. Larsen, Esq.
 2   Nevada Bar No. 8538
     SHEA LARSEN
 3   1731 Village Center Circle, Suite 150
     Las Vegas, Nevada 89134
 4   Telephone: (702) 471-7432
     Email: jshea@shea.law
 5           blarsen@shea.law
 6   Philip Bentley, Esq. (Admitted pro hac vice)
     New York Bar No. 1992627
 7   Priya K. Baranpuria, Esq. (Admited pro hac vice)
     New York Bar No. 5467444
 8   KRAMER LEVIN NAFTALIS & FRANKEL LLP
     1177 Avenue of the Americas
 9   New York, New York 10036
     Telephone: (212) 715-9100
10   Email: pbentley@kramerlevin.com
             pbaranpuria@kramerlevin.com
11
     Alla Lefkowitz, Esq. (Admission Pending)
12   New York Bar No. 4923363
     Molly Thomas-Jensen, Esq. (Admission Pending)
13   New York Bar No. 4735148
14   EVERYTOWN LAW
     450 Lexington Ave.
15   P.O Box # 4184
     New York, NY 10017
16   (mailing address)
     Phone: (646) 324-8365
17   Emails: alefkowitz@everytown.org
             mthomasjensen@everytown.org
18
     Attorneys for Beverly Crawford and Alvino Crawford,
19   and for the City of Kansas City, Missouri
                             UNITED STATES BANKRUPTCY COURT
20
                                    DISTRICT OF NEVADA
21                                                 ***
22   In re:                                                Case No. 20-10752-ABL

23            JIMENEZ ARMS, INC.,                          Chapter 7

24                         Debtor.                         VERIFIED PETITION FOR
                                                           PERMISSION TO PRACTICE IN THIS
25                                                         CASE ONLY BY ATTORNEY NOT
                                                           ADMITTED TO THE BAR OF THIS
26                                                         COURT

27                                                         EFFECTIVE JANUARY 1, 2015
                                                           FILING FEE IS $250.00
28

                                             Page 1 of 4
     Case 20-10752-abl        Doc 104       Entered 11/23/20 09:49:23       Page 2 of 6




 1
 2          Alla Lefkowitz, Petitioner, respectfully represents to the Court:

 3          1.      That Petitioner resides in Queens, New York.
 4          2.      That Petitioner is an attorney at law and a member of the law firm of Everytown
 5   Law. The office mailing address for Everytown Law is 450 Lexington Ave., P.O Box # 4184,
 6   New York, NY 10017.
 7          3.      That Petitioner has been retained personally or as a member of the law firm by
 8   Beverly Crawford and Alvino Crawford, individually and as parents of the decedent Alvino
 9   Dwight Crawford, and by the City of Kansas City, Missouri to provide legal representation in
10   connection with the above-entitled case now pending before this Court.
11          4.      That since 2011 Petitioner has been and presently is a member in good standing of
12   the bar of the highest Court of the State of New York where Petitioner regularly practices law.
13          5.      That Petitioner was admitted to practice before the following United States
14   District Courts, United States Circuit Court of Appeal, the Supreme Court of the United States
15   and Courts of other States on the dates indicated for each, and that Petitioner is presently a
16   member in good standing of said Courts.
17
           Admission                                                            Date of Admission
18
           New York State Bar #4923363                                                        2011
19
           District of Columbia State Bar                                           2017 (inactive)
20
           U.S. District Court for the Southern District of New York                          2014
21         U.S. District Court for the Eastern District of Wisconsin                          2015
22         U.S. Court of Appeals for the Second Circuit                                       2019
23

24          6.      That there are or have been no disciplinary proceedings instituted against
25   petitioner, nor any suspension of any license, certificate or privilege to appear before any
26
     judicial, regulatory, or administrative body, or any resignation or termination in order to avoid
27
     disciplinary or disbarment proceedings, except as described in detail below: None.
28

                                              Page 2 of 4
Case 20-10752-abl   Doc 104   Entered 11/23/20 09:49:23   Page 3 of 6
Case 20-10752-abl   Doc 104   Entered 11/23/20 09:49:23   Page 4 of 6
Case 20-10752-abl   Doc 104   Entered 11/23/20 09:49:23   Page 5 of 6
      Case 20-10752-abl          Doc 104        Entered 11/23/20 09:49:23             Page 6 of 6




  On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
                   the District of Columbia Bar does hereby certify that



                              Alla Lefkowitz
       was duly qualified and admitted on November 3, 2017 as an attorney and counselor entitled to
                    practice before this Court; and is, on the date indicated below, a(n)
                             INACTIVE member in good standing of this Bar.




                                                                           In Testimony Whereof,
                                                                       I have hereunto subscribed my
                                                                       name and affixed the seal of this
                                                                            Court at the City of
                                                                        Washington, D.C., on May 28,
                                                                                    2020.




                                                                             JULIO A. CASTILLO
                                                                               Clerk of the Court




                                                                   Issued By:
                                                                            District of Columbia Bar Membership




For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
                                    memberservices@dcbar.org.
